COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 MARC SCHRADER,                                   §
                                                                   No. 08-08-00268-CR
                     Appellant,                   §
                                                                      Appeal from the
 v.                                               §
                                                               346th Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                     Appellee.                                    (TC# 2006ODO5602)
                                                  §


                                  MEMORANDUM OPINION

       Marc Schrader attempts to appeal his conviction for sexual assault of a child. Finding

that Appellant has no right to appeal, we dismiss the appeal.

       Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case:

               A defendant in a criminal case has the right of appeal under Code of
       Criminal Procedure article 44.02 and these rules. The trial court shall enter a
       certification of the defendant’s right of appeal each time it enters a judgment of
       guilt or other appealable order. In a plea bargain case -- that is, a case in which a
       defendant’s plea was guilty or nolo contendere and the punishment did not exceed
       the punishment recommended by the prosecutor and agreed to by the defendant --
       a defendant may appeal only:

               (A)      those matters that were raised by written motion and filed and
                        ruled on before trial, or

               (B)      after getting the trial court’s permission to appeal.

TEX .R.APP .P. 25.2(a)(2).

       Appellant filed a timely notice of appeal, which included the trial court’s certification of

his right to appeal as required by Rules 25.2(a)(2) and 25.2(d). The certification, signed by the
trial court, indicates that Appellant has no right to appeal. By letter dated September 24, 2008,

the clerk of this Court notified Appellant that the certification indicated that he had no right of

appeal in this case and requested a response. Appellant’s attorney has responded to the Court’s

notice, and has agreed that Appellant voluntarily waived his right to appeal when he entered the

plea bargain. Accordingly, we dismiss the appeal.




November 6, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                 -2-